DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 7/27/22. By virtue of this amendment, claims 2-3, 12 are cancelled and thus, claims 1, 4-11, 13-16 are currently presented in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Chiu et al (US Pub. No:2017/0142798) in view of Hsu et al (Patent No: 10,334,682).
Regarding claim 1, Chiu et al disclose in figures 8-10 that, a lighting system comprising: a first plurality of light emitting diodes (LEDs)(32); a circuit for receiving an AC from a TRIAC dimmer (80) and generating a rectify (20), the circuit comprising: one or more current sinks(91), a bridge rectifier (20)connected to the one or more current sinks(91), a bleeder circuit(IBLD1-3 and Rs_BLD), and a second plurality of LEDs(36) connected to the bleeder circuit; wherein the bleeder circuit maintains a load on the TRIAC dimmer (20) when an output voltage from the bridge rectifier drops below a voltage to turn on one or more of the first plurality of LEDs(32); and wherein the load comprises the second plurality of LEDs(36).Paragraphs [0058-0066].
Chiu et al do not point out that, AC (10) waveform from a TRIAC dimmer (80) and generating a rectified from AC waveform.
Hsu et al disclose AC waveform from a TRIAC dimmer (80) and generating a rectified from AC waveform. Figures 2-3. col.3, lines 22-41.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Hsu et al into the device of Chiu et al to provide AC waveform.
Regarding claim 4, combination Chiu et al and Hsu et al disclose wherein the circuit further comprises: one or more capacitors for reducing flicker in one or more of the first plurality of LEDs. Figure 4 of Hsu et al, col.4, lines 1-11.
Regarding claim 5, combination Chiu et al and Hsu et al disclose wherein one or more of the first plurality of LEDs have a color temperature different than one or more of the second plurality of LEDs.
Regarding claim 6, combination Chiu et al and Hsu et al disclose wherein one or more of the first plurality of LEDs is turned off and one or more of the second plurality of LEDs is turned on to provide a first color temperature corresponding substantially to a color temperature of the one or more of the second plurality of LEDs. 
Regarding claim 7, combination Chiu et al and Hsu et al disclose, wherein one or more of the first plurality of LEDs and one or more of the second plurality of LEDs are turned on to provide a second color temperature corresponding substantially to a color temperature of the one or more of the first plurality of LEDs.
Regarding claim 8, combination Chiu et al and Hsu et al disclose, wherein the circuit further comprises: one or more capacitors for reducing flicker in one or more of the second plurality of LEDs.
Regarding claim 9, combination Chiu et al and Hsu et al disclose, wherein the one or more current sinks include an integrated circuit for setting a stable current.
Regarding claim 10, combination Chiu et al and Hsu et al disclose wherein the AC waveform has an input voltage between 0 V and 277 V.

Allowable Subject Matter
Claims 11, 13-16 are allowed.
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 




/Minh D A/
Primary Examiner
Art Unit 2844